UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1791



HAZELENE B. MCRAE,

                                            Plaintiff - Appellant,

          versus


SHIRLEY S. CHATER,      COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham.    James A. Beaty, Jr.,
District Judge. (CA-94-727-3)


Argued:   May 6, 1997                      Decided:   June 19, 1997


Before MURNAGHAN and NIEMEYER, Circuit Judges, and STAMP, Chief
United States District Judge for the Northern District of West
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: John Francis Eichorn, Rockingham, North Carolina, for Ap-
pellant. John Carl Stoner, Assistant Regional Counsel, Office of
the General Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta,
Georgia, for Appellee. ON BRIEF: Tamela G. Clayton, Rockingham,
North Carolina, for Appellant. Frank W. Hunger, Assistant Attorney
General, Walter C. Holton, Jr., United States Attorney, Mary Ann
Sloan, Acting Chief Counsel, Region III, Mack A. Davis, Acting
Deputy Chief Counsel, Haila Naomi Kleinman, Supervisory Assistant
Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Plaintiff-Appellant Hazelene McRae filed claims for a period

of disability, disability insurance benefits, and supplemental
security income.   The Administrative Law Judge ("ALJ") denied her
claims because he found that she retained the residual functional

capacity to perform a limited range of light and sedentary work.

The district court affirmed.

     McRae stated on her benefits application and testified at the

ALJ hearing that she performed a wide range of housework and cared

for her invalid family members on a daily basis, she failed to
introduce any medical evidence that she was totally disabled, and

a vocational expert testified that many jobs existed in North Caro-

lina that McRae could perform. We therefore find that substantial
evidence supports the ALJ's finding.   See Smith v. Schweiker, 795
F.2d 343, 345 (4th Cir. 1986).   The district court's opinion is,

therefore,



                                                         AFFIRMED.




                                 2